IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ANGELO SCOTT,                           : No. 4 EAL 2015
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
UNEMPLOYMENT COMPENSATION               :
BOARD OF REVIEW,                        :
                                        :
                  Respondent            :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.